DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 8/6/2021, is acknowledged. Claims 1, 11, and 17 are amended. Claims 6, 9, 12, 15, 19, 22, and 34 – 36 are canceled. Claims 28 – 33 remain withdrawn. Claims 1 – 5, 8, 10 – 11, 14, 16 – 18, 21, and 23 – 27 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 1 – 5, 8, 10, and 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of US 2007/0243097 (“Sarrazin”; of record), US 2004/0101434 (“Fridlyander”; of record) and US 2016/0258042 (“Sanaty-Zandeh”; of record).
Regarding claim 1, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh, having a chemical composition (see Akopyan, Table 1) that is shown in Table 1, compared to the closed chemical composition of the high strength aluminum-based alloy of the instant claim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


With respect to the amount of silicon taught by Akopyan, it is noted by the Examiner that Applicant concedes that the Instant Specification discloses that Si is an impurity of aluminum alloys (see Remarks: P 15, Par 4, L 2-3; Instant Application: P 2, L 9-10). As Akopyan a) describes its given alloys as either an Al-Zn-Mg-(Cu) system (P 546, Col 1, Par 4; Conclusion) and/or an Al-Zn-Mg-(Cu)-Ni-Fe system (P 548, Col 1, Par 3; Conclusion); b) contains Si in the lowest amount of any constituent at 0.05 wt% (P 546, Table 1); and c) never discusses the importance of Si to the alloy, the Examiner asserts that Si appears to be an impurity of the alloy taught by Akopyan. As such, it would have been obvious to an ordinarily skilled artisan to minimize the impurity content of the aluminum alloy taught by Akopyan, thereby eliminating Si content.
Even further, Sarrazin teaches worked products made of an aluminum alloy, which may be of the Al-Zn-Cu-Mg type (abstract), similarly to Akopyan. Sarrazin teaches that silicon is a natural impurity of aluminum ([0007], L 10-11), and by decreasing silicon content, the toughness and fatigue resistance may be improved ([0007], L 1-4; [0008], L 1-4).
It would have been obvious to an ordinarily skilled artisan to eliminate the silicon content of the aluminum alloy taught by Akopyan. It is known that silicon is a natural impurity of aluminum, and by lowering silicon content, both toughness and fatigue resistance of products formed from the aluminum alloy may be increased.
With respect to the inclusion of one of Ti, Sc, or Cr, Fridlyander teaches a high-strength aluminum alloy ([0054]) mainly alloyed with zinc ([0055]). Fridlyander teaches that the alloy is based on the Al-Zn-Mg-Cu system ([0054], L 2-3), similarly to Akopyan. Further, Fridlyander 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fridlyander into Akopyan, and microalloy with 0.005-0.06 wt% Ti. By microalloying high strength aluminum alloys with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the alloy taught by the prior art combination contains only the elements listed in the closed composition of the instant claim, and either overlaps or falls within the claimed range for each constituent element.
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction of the Al9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in 9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zandeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or eutectic aluminides created from iron and nickel, having an average diameter of about 200-600 nm, or about 0.2-0.6 microns. The Al9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zandeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zandeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zandeh to reasonably be less than 2 microns, assuming that there is a general uniformity in size of the intermetallic particles.
Further, Akopyan teaches an amount of 0.62 wt% Ni and 0.41 wt% Fe in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Ni/Fe = 1.52, which falls within the claimed 
Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zandeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim.
Regarding claim 2, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), and it would be obvious to add 0.02-0.1 wt% Ti to the alloy as discussed previously, the total amount of zirconium and titanium is 0.17-0.25 wt%. This amount falls within the claimed range of no more than 0.25 wt%.
Regarding claim 3, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), 
Regarding claim 4, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), and Akopyan does not teach the presence of any scandium, the total amount of zirconium and scandium is 0.15 wt%. This amount falls within the claimed range of no more than 0.25 wt%.
Regarding claim 5, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), Akopyan does not teach the presence of any chromium, and it would be obvious to add 0.005-0.06 wt% Ti to the alloy as discussed previously, the total amount of zirconium, titanium, and chromium is 0.155-0.21 wt%. This amount overlaps with the claimed range of no more than 0.20 wt%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the total amount of zirconium, titanium, and chromium taught by Akopyan in view of Fridlyander (0.155-0.21 wt%) overlaps with the claimed amount of the instant claim (no more than 0.20 wt%).
Regarding claim 8, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regarding claim 10, Akopyan teaches an amount of 6.29 wt% Zn and 2.11 wt% Mg in the 
Regarding claim 24, Akopyan teaches that the taught alloys based on the (Al) + Al9FeNi eutectic were developed to improve manufacturability in the field of aviation and rocket production (Introduction, Pars 1 & 4-5). Thus, an ordinarily skilled artisan would appreciate that such an application would result in the production of an article made from the taught aluminum-based alloys, which as discussed previously have been shown to obviate the alloy of instant claim 1.
Regarding claim 25, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is wrought” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally, Akopyan teaches that the taught alloys exhibit, along with a high level of the mechanical properties, adequate manufacturability during both casting of ingots (good castability and no hot cracking) and working (P 550, C 1, Par 1, L 2-6). It is known in the art that wrought articles are worked in the solid form with the help of metalworking tools. Thus, as Akopyan teaches working of the aluminum alloy, the article is in wrought form.
Regarding claim 26, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is selected from the group consisting of a rolled sheet and a pressed profile” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The 
Additionally, it would have been obvious to an ordinarily skilled artisan to make the article made of the aluminum alloy taught by Akopyan in view of Fridlyander and Sanaty-Zandeh a rolled sheet or pressed profile. Such forms are common methods of working an aluminum alloy, and would be appreciated in in the field of aviation and rocket production, which Akopyan is directed towards.
Regarding claim 27, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is in a form of a casting” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally, Akopyan teaches that the taught alloys exhibit, along with a high level of the mechanical properties, adequate manufacturability during both casting of ingots (good castability and no hot cracking) and working (P 550, C 1, Par 1, L 2-6). Thus, Akopyan teaches the article in the form of a casting.

Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view .
Regarding claim 11, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh, having a chemical composition (see Akopyan, Table 1) that is shown in Table 2, compared to the closed chemical composition of the high strength aluminum-based alloy of the instant claim.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As shown by Table 2, Akopyan teaches a chemical composition that meets the claimed requirements except for 1) including a small amount of Si (0.05 wt%), 2) teaches an amount of Zr (0.15 wt%) that does not overlap with the claimed amount, but is close, and 3) including Ti and Cr in the claimed amounts.
With respect to the amount of silicon taught by Akopyan, it is noted by the Examiner that Applicant concedes that the Instant Specification discloses that Si is an impurity of aluminum alloys (see Remarks: P 15, Par 4, L 2-3; Instant Application: P 2, L 9-10). As Akopyan a) describes its given alloys as either an Al-Zn-Mg-(Cu) system (P 546, Col 1, Par 4; Conclusion) and/or an 
Even further, Sarrazin teaches worked products made of an aluminum alloy, which may be of the Al-Zn-Cu-Mg type (abstract), similarly to Akopyan. Sarrazin teaches that silicon is a natural impurity of aluminum ([0007], L 10-11), and by decreasing silicon content, the toughness and fatigue resistance may be improved ([0007], L 1-4; [0008], L 1-4).
It would have been obvious to an ordinarily skilled artisan to eliminate the silicon content of the aluminum alloy taught by Akopyan. It is known that silicon is a natural impurity of aluminum, and by lowering silicon content, both toughness and fatigue resistance of products formed from the aluminum alloy may be increased.
	With respect to the difference in Zr content between Akopyan and the instant claim, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent any showing of criticality or unexpected results (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists in regard to the claimed Zr content of the instant claim.
With respect to the Ti and Cr content, Fridlyander teaches a high-strength aluminum alloy ([0054]) mainly alloyed with zinc ([0055]). Fridlyander teaches that the alloy is based on the Al-Zn-Mg-Cu system ([0054], L 2-3), similarly to Akopyan. Further, Fridlyander teaches that the alloy may contain 0.005-0.06 wt% Ti ([0068]). Fridlyander teaches that when microalloying the alloy with titanium in this amount, a grain refining effect is realized, causing an improvement in 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fridlyander into Akopyan, and microalloy with 0.005-0.06 wt% Ti. By microalloying high strength aluminum alloys with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Ti taught by Akopyan in view of Fridlyander (0.005-0.6 wt%) encompasses the claimed range of Ti of claim 1 (0.01-0.05 wt%).
	Further, Niikura teaches an aluminum alloy material ([0001]). Niikura teaches that the aluminum alloy material may preferably contain 0.05-0.30 mass% Cr ([0035]). Moreover, Niikura teaches that such an amount of Cr increases the strength of the aluminum alloy material via solid-solution strengthening, and acts to coarsen crystal grains with the precipitation of Al-Cr based intermetallics ([0035]).
	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Niikura into Akopyan and provide the ATs6N0.5Zh with 0.005-0.30 mass% Cr. Such an amount of Cr increases the strength of the aluminum alloy material via solid-solution strengthening, and acts to coarsen crystal grains with the precipitation of Al-Cr based intermetallics.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Cr content taught by Akopyan in view of Niikura (0.05-0.30 mass%) 
It is noted by the Examiner that Niikura teaches a chemical composition in terms of mass% and not wt%. An ordinarily skilled artisan would be capable of converting between the two units, and would expect a continued overlap of the ranges when doing so.
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction of the Al9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zandeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or 9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zandeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zandeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zandeh to reasonably be less than 2 microns, assuming that there is a general uniformity in size of the intermetallic particles.
Further, Akopyan teaches an amount of 0.62 wt% Ni and 0.41 wt% Fe in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Ni/Fe = 1.52, which falls within the claimed range of ratios in the instant claim (Ni/Fe ≥ 1).
Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of 3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zandeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim.
Regarding claim 14, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regarding claim 16, Akopyan teaches an amount of 6.29 wt% Zn and 2.11 wt% Mg in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Zn/Mg = 2.98, which falls within the claimed range of ratios in the instant claim (Zn/Mg > 2.7).

Claims 17 – 18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of US 2007/0243097 (“Sarrazin”; of record), US 2004/0101434 (“Fridlyander”; of record), US .
Regarding claim 17, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh, having a chemical composition (see Akopyan, Table 1) that is shown in Table 3, compared to the closed chemical composition of the high strength aluminum-based alloy of the instant claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As shown by Table 3, Akopyan teaches a chemical composition that meets the claimed requirements except for 1) including a small amount of Si (0.05 wt%), 2) teaches an amount of Zn (6.29 wt%) that does not overlap with the claimed amount, but is close, and 3) including Ti and Sc in the claimed amounts.
With respect to the amount of silicon taught by Akopyan, it is noted by the Examiner that Applicant concedes that the Instant Specification discloses that Si is an impurity of aluminum alloys (see Remarks: P 15, Par 4, L 2-3; Instant Application: P 2, L 9-10). As Akopyan a) describes its given alloys as either an Al-Zn-Mg-(Cu) system (P 546, Col 1, Par 4; Conclusion) and/or an Al-Zn-Mg-(Cu)-Ni-Fe system (P 548, Col 1, Par 3; Conclusion); b) contains Si in the lowest amount of any constituent at 0.05 wt% (P 546, Table 1); and c) never discusses the importance of 
Even further, Sarrazin teaches worked products made of an aluminum alloy, which may be of the Al-Zn-Cu-Mg type (abstract), similarly to Akopyan. Sarrazin teaches that silicon is a natural impurity of aluminum ([0007], L 10-11), and by decreasing silicon content, the toughness and fatigue resistance may be improved ([0007], L 1-4; [0008], L 1-4).
It would have been obvious to an ordinarily skilled artisan to eliminate the silicon content of the aluminum alloy taught by Akopyan. It is known that silicon is a natural impurity of aluminum, and by lowering silicon content, both toughness and fatigue resistance of products formed from the aluminum alloy may be increased.
	With respect to the difference in Zn content between Akopyan and the instant claim, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent any showing of criticality or unexpected results (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists in regard to the claimed Zn content of the instant claim.
With respect to the Ti and Sc content, Fridlyander teaches a high-strength aluminum alloy ([0054]) mainly alloyed with zinc ([0055]). Fridlyander teaches that the alloy is based on the Al-Zn-Mg-Cu system ([0054], L 2-3), similarly to Akopyan. Further, Fridlyander teaches that the alloy may contain 0.005-0.06 wt% Ti ([0068]). Fridlyander teaches that when microalloying the alloy with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality ([0074]).

	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Ti taught by Akopyan in view of Fridlyander (0.005-0.6 wt%) encompasses the claimed range of Ti of claim 1 (0.01-0.05 wt%).
Further, Langan teaches 7xxx series aluminum alloys containing scandium ([0001]). Langan teaches that these alloys may most preferably contain 0.05-0.20 wt% Sc ([0013]; Table 1). Moreover, Langan teaches that including scandium in such an amount inhibits recrystallization, improves resistance to fatigue, decreases susceptibility to localized environmental attack (e.g., stress corrosion cracking and exfoliation corrosion) of the alloys, and permits significantly increased deformation rates during fabrication of the alloys into various wrought product forms ([0017]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Langan into Akopyan and provide the ATs6N0.5Zh with 0.05-0.2 mass% Sc. Such an amount of Sc inhibits recrystallization, improves resistance to fatigue, decreases susceptibility to localized environmental attack (e.g., stress corrosion cracking and exfoliation corrosion) of the alloys, and permits significantly increased deformation rates during fabrication of the alloys into various wrought product forms.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Sc content taught by Akopyan in view of Langan (0.05-0.20 wt%) encompasses that claimed in the instant claim (0.05-0.10 wt%).
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction of the Al9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zandeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or eutectic aluminides created from iron and nickel, having an average diameter of about 200-600 9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zandeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zandeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zandeh to reasonably be less than 2 microns, assuming that there is a general uniformity in size of the intermetallic particles.
Further, Akopyan teaches an amount of 0.62 wt% Ni and 0.41 wt% Fe in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Ni/Fe = 1.52, which falls within the claimed range of ratios in the instant claim (Ni/Fe ≥ 1).
Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zandeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim.
Regarding claim 18, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1) and it would be obvious to add both 0.005-0.06 wt% Ti and 0.05-0.20 wt% Sc to the alloy as discussed previously, the total amount of zirconium, titanium, and scandium is 0.205-0.41 wt%. This amount overlaps with the claimed range of no more than 0.25 wt%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the total amount of zirconium, titanium, and scandium taught by Akopyan in view of Fridlyander and Langan (0.205-0.41 wt%) overlaps with the claimed amount of the instant claim (no more than 0.25 wt%).
Regarding claim 21, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
23, Akopyan teaches an amount of 6.29 wt% Zn and 2.11 wt% Mg in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Zn/Mg = 2.98, which falls within the claimed range of ratios in the instant claim (Zn/Mg > 2.7).

Response to Arguments
Applicant’s remarks filed 8/6/2021 are acknowledged and have been fully considered. Applicant has argued that amended claims 1, 11, and 17 distinguish over the prior art combinations made of Akopyan, RU ‘808, Sanaty-Zandeh, Fridlyander, and/or Niikura and applied in the final rejection mailed 5/10/2021, as each of these references contain additional constituents which are not claimed in the closed composition of the instant independent claims. The Examiner partially finds Applicant’s argument persuasive with respect to the RU ‘808 reference, as RU ‘808 only teaches the inclusion of Ti as beneficial when accompanied by V, which is not permitted according to the closed composition of the instant claims. As such, the prior art rejections based on combinations of Akopyan, RU ‘808, Sanaty-Zandeh, and/or Niikura have been withdrawn by the Examiner.
The Examiner notes that in the final rejection mailed 5/10/2021, new additional grounds of rejection were presented by the Examiner, wherein US 2004/0101434 (“Fridlyander”; of record) was substituted for the RU ‘808. Applicant’s remarks with respect to these grounds of rejection are not found to be persuasive.
With respect to Akopyan, the primary reference, Applicant argues that the reference contains silicon, which the instant claims exclude from the composition. As discussed in the rejection previously, with respect to the amount of silicon taught by Akopyan, it is noted by the Examiner that Applicant concedes that the Instant Specification discloses that Si is an impurity of 
Even further, Sarrazin teaches worked products made of an aluminum alloy, which may be of the Al-Zn-Cu-Mg type (abstract), similarly to Akopyan. Sarrazin teaches that silicon is a natural impurity of aluminum ([0007], L 10-11), and by decreasing silicon content, the toughness and fatigue resistance may be improved ([0007], L 1-4; [0008], L 1-4).
It would have been obvious to an ordinarily skilled artisan to eliminate the silicon content of the aluminum alloy taught by Akopyan. It is known that silicon is a natural impurity of aluminum, and by lowering silicon content, both toughness and fatigue resistance of products formed from the aluminum alloy may be increased.
With respect to Sanaty-Zandeh, a secondary reference, Applicant argues that the reference contains tin, indium, or antimony, and silicon, all of which the instant claims exclude from the composition. Regarding this argument, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
With respect to Niikura, a secondary reference, Applicant argues that the reference contains 1-5% silicon, which the claims exclude from the composition. Regarding this argument, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such, the fact that Niikura teaches a composition including silicon would not prevent the prior art combination from reading on the claims, as Niikura was not incorporated for its inclusion of elements such as silicon.
With respect to Fridlyander, a secondary reference, Applicant argues that the reference contains silicon, manganese, beryllium, bismuth, and hydrogen, all of which the instant claims exclude from the composition. Regarding this argument, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such, the fact that Fridlyander may teach a composition including silicon, manganese, beryllium, bismuth, and/or hydrogen, would not prevent the prior art combination from reading on the claims, as Fridlyander was not incorporated for its inclusion of elements such as silicon, manganese, beryllium, bismuth, and hydrogen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735